 DETROIT NEWSPAPERS 505Detroit Newspapers Agency, d/b/a Detroit Newspa-pers and Detroit Mailers Union No. 2040 Inter-national Brotherhood of Teamsters, AFLŒCIO; Detroit Typographical Union No. 18, Communi-cations Workers of America, AFLŒCIO; GCIU Local Union No. 13N, Graphic Communications International Union, AFLŒCIO; Teamsters Lo-cal No. 372, International Brotherhood of Team-sters, AFLŒCIO.  Case 7ŒCAŒ40012 January 14, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND HURTGEN On March 10, 1999, Administrative Law Judge Karl H. Buschmann issued the attached decision.  The Re-spondent filed exceptions, a supporting brief, and a reply brief; the General Counsel and the Charging Parties each filed an answering brief.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision1 and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Detroit Newspapers Agency, d/b/a Detroit Newspapers, Detroit, Michigan, its officers, agents, successors, and assigns, shall take the action set forth in the Order.  Linda Rabin Hammell, Esq., for the General Counsel. Jeremy P. Sherman and Kristin E. Michaels, Esqs. (Seyfarth, Shaw, Fairweather & Geraldson), of Chicago, Illinois, for the Respondent.                                                                                                                      1 The following correction is made to the judge™s decision at sec. III, par. 19: the aggregate circulation of the Detroit News and the Detroit Free Press exceeded 1 million; not 1 billion. 2 We agree with the judge that the Respondent has not met its heavy burden of showing that the Unions™ publication of the Detroit Sunday Journal constituted clear and present danger of a conflict of interest interfering with the collective-bargaining process.  Alanis Airport Ser-vices, 316 NLRB 1233 (1995); and Bausch & Lomb Optical Co., 108 NLRB 1555 (1954).  As the judge found, the Unions™ newspaper is an interim publication which the Unions have made an unequivocal com-mitment to shut down once the labor dispute is resolved.  The Adrian Daily Telegram, 214 NLRB 1103 fn. 1 (1974).  It has not been estab-lished that the Unions™ operation of its newspapersŠfor this specifi-cally limited durationŠwould present a conflict of interest which would jeopardize good-faith bargaining.  Id. In adopting the judge™s conclusions, we find it unnecessary to rely on his findings with respect to the comparative size and success of the Unions™ publishing enterprise and that of the Respondent™s.  We further find it unnecessary to pass on whether the Respondent waived the con-flict-of-interest defense by not raising it until the instant proceedings. Samuel C. McKnight, Esq. (Klimist, McKnight, Sale, McClow & Canzano, P.C.), of Southfield, Michigan, for the Charg-ing Party. DECISION STATEMENT OF THE CASE KARL H. BUSHMANN, Administrative Law Judge.  This case was tried in Detroit, Michigan, on January 21Œ23, and March 24Œ26, 1998, on a complaint dated July 25, 1997, alleging that the Respondent, Detroit Newspaper Agency, d/b/a Detroit Newspapers, unilaterally and without agreement with the Un-ions implemented its final offer affecting changes in wages, hours, and other terms and conditions of employment for unit employees in violation of Section 8(a)(5) and (1) of the Na-tional Labor Relations Act (the Act).  The charges in support of the complaint were filed by the Unions on July 10, 1997.1 The Respondent filed an answer admitting the jurisdictional allegations in the complaint and denying the substantive allega-tions of unfair labor practices and raising affirmative defenses. On the entire record, including my observation of the wit-nesses and after considering the briefs filed by the General Counsel, the Respondent, and the Charging Parties, I make the following FINDINGS OF FACT I.  JURISDICTION The Respondent, Detroit Newspaper Agency, d/b/a Detroit Newspapers (DNA), located at 615 West Lafayette, Detroit, Michigan, has been engaged in the publishing and circulation operation of all nonnews and noneditorial departments of the Detroit News, Inc. and the Detroit Free Press. The Detroit Free Press, Inc. is a daily newspaper owned by Knight-Ridder Inc., a news, information, and communications company headquartered in Miami, Florida.  The Detroit News, Inc. is a daily newspaper owned by Gannett Co., Inc., a news, information, and communications company headquartered in Arlington, Virginia.  DNA was established pursuant to a part-nership agreement between the two daily newspapers, under the Federal Newspaper Preservation Act, whereby DNA is respon-sible for all financial, production, composing, printing distribu-tion, information systems, human resources, and the marketing for the News and the Free Press. With gross revenues in excess of $500,000 and purchases and receipts at its Michigan facility of goods and materials in excess of $50,000 from points outside the State, the Respondent is admittedly an employer engaged in commerce within the meaning of Sections 2(2), (6), and (7) of the Act. The six Charging Parties, Detroit Typographical Union Lo-cal 18, Detroit Mailers Union Local 2040, GCIU Local No. 13N, and Teamsters Local No. 372, along with Graphic Com-munications Local No. 289 and The Newspaper Guild Local 22, comprise the Metropolitan Council of Newspaper Unions (Council of Unions).  Each of the Charging Unions has been a labor organization within the meaning of Section 2(5) of the Act.  1 The complaint in Case 7ŒCAŒ39637 was severed from this case pursuant to the motion by the General Counsel (Tr. 691; G.C. Exh. 18). 330 NLRB No. 78  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 506II. FACTS This case is the third in a series of cases arising out of a labor 
dispute between the Unions and 
the Respondent.  On June 19, 
1997, Administrative Law Judge 
Thomas R. Wilks issued a 
decision in Case 7ŒCAŒ37361 et seq., finding several viola-
tions of Section 8(a)(1) and (5), 
inter alia, that the strike which 
began on July 13, 1995, was an unfair labor practice strike.
2  The second case, 7ŒCAŒ39522, decided by Administrative Law 

Judge William G. Kocol on November 7, 1997, involved a 
finding of violations of Section 8(a)(1) and (3) of the Act by 
Respondent™s failure to offer rein
statement to strikers who had 
made unconditional offers to return to work.
3 In this case the complaint alleges that the Respondent im-
plemented unilaterally and without having reached an agree-
ment, its final offer affecting 
the employees™ working condi-
tions, while the prior violations 
of the Act as found in the said 
cases remained unremedied.  In 
support of the case in chief, the 
General Counsel called no witne
sses and instead relied on two 
stipulations of facts, the prio
r cases finding violations of the 
Act and several exhibits (Tr. 24, G.C. Exhs. 2Œ23). 
According to the stipulations, 
the record shows that the Re-
spondent implemented the terms and conditions of employment 
for its bargaining unit employees as
 contained in its final offers 
to the Unions in March 1997.  
By declaring an impasse even 
though its unfair labor practices remained unremedied, the Re-
spondent violated the Act, according to the General Counsel.  
As stated in the stipulation, th
e ﬁGeneral Counsel contends that these implementations were unlaw
ful because no valid impasse 
was reached due to the unremedied unfair labor practices iden-
tified in Paragraph 14 of the Complaintﬂ (G.C. Exh. 19). 
The Respondent™s defense, in a
ddition to raising issues of 
due process because of the General Counsel™s reliance on the 
prior decisions by Judges Wilks and Kocol, raises the issue for 

the first time in this case that 
the Unions were disqualified from 
acting as bargaining representati
ves of the unit employees due 
to their publication of the Sunda
y Journal, a poststrike publica-
tion. The issues are accordingly as follows: 
1.  Did the Respondent violat
e the Act by implementing its 
final offers notwithstanding the unremedied unfair labor prac-
tice charges. 
2.  Was the Respondent denied due process by the taking of 
administrative or judicial not
ice of the prior decisions by 
Judges Wilks and Kocol. 
3.  Does the publication by the Unions of an interim newspa-
per like the Sunday Journal create a conflict of interest so as to 
disqualify their status as collective bargaining representatives? 
The stipulated facts are set forth as follows (G.C. Exh. 19): 
 1.  The Free Press is a daily newspaper owned by Knight-
Ridder, Inc., a news, information and communications com-
pany headquartered in Miami, Florida.  The News is a daily 
newspaper owned by Gannett Co., Inc., a news, information 
and communications company he
adquartered in Arlington, 
Virginia. 
 2.  Under the partnership agreement set forth in Paragraph 2 

of the Complaint in Case
 No. 7ŒCAŒ40012, the DNA was 
                                                          
 2 The decision has been affirmed by
 the full Board, 326 NLRB 700  
(1998). 
3 The decision has been affirmed by the Board in 326 NLRB 782 on 
August 27, 1997. 
created.  The DNA is governed by a five member board of di-
rectors; three are appointed by Gannett and two by Knight-
Ridder.  Its president and chief executive officer is Frank 
Vega.  Its vice president for labor relations is Timothy Kelle-
her. 
 3.  The DNA manages all non-editorial functions
 for the two 
newspapers.  Among the function
s it performs are all finan-
cial, production, composing, pr
inting distributi
on, information 
systems, human resources and the marketing for the News 
and the Free Press.  Under the Newspaper Preservation Act, 
the editorial departments of the two newspapers are supposed 
to remain separate and distinct. 
 4.  Since the creation of the DNA, John Jaske, senior vice 
president of labor relations and assistant general counsel of 
Gannett, has served 
as the chief 
spokesperson for the DNA in 
negotiations with the various unions.  Jaske has been present 
at most, but not all negotiation sessions with the unions. 
 5.  The six striking Unions, Local 18, Local 2040, Local 13N, 
and Local 372, along with 
Graphic Communications Local 
No. 289 and Local 22, The Newspaper Guild, comprise the 

Metropolitan Council of Newspa
per Unions (Council of Un-
ions). 
 6.  Bargaining with the individual unions commenced on Feb-

ruary 20, 1995 for successor labor contracts to replace the ex-
piring agreements with the Charging Party UnionsŠMailers 
Local 2040, GCIU Local 13N, DTU Local 18, and Teamsters 
Local 372. 
 7.  In Case 7ŒCAŒ37361 et al., General Counsel alleged that 
Respondent Detroit Newspapers, along with the Detroit 
News, Inc. and the Detroit Fr
ee Press, Inc., breached their 
bargaining obligations imposed 
by the Act by specific con-
duct during the negotiations.  On June 19, 1997, Administra-
tive Law Judge Thomas R. Wilks issued a decision and rec-
ommended order in Case 7ŒCAŒ37361, et al. in which he 
found several violations of Section 8(a)(5) and (1) of the Act.  
Judge Wilks also found that the strike which commenced on 
July 13, 1995, was an unfair labor practice strike at its incep-
tion and was prolonged by the 
subsequent threat to perma-
nently replace unfair labor practice strikers.  Exceptions and 

cross-exceptions to the admini
strative law judge™s decision 
have been taken and the matter is currently pending before the 

National Labor Relations Board. 
 8.  One of the violations found by Judge Wilks in Case 7Œ
CAŒ37361 et al. involved the 
allegation that DNA abrogated 
an agreement to participate in a two-tier joint bargaining ar-

rangement.  From the inception of bargaining, the Council of 
Unions had made two tier joint 
bargaining a high priority.  
The terms of DNA™s agreement to participate in a two tier 

joint bargaining format
, and its alleged abrogation of that 
agreement, have been litigated 
as part of 7ŒCAŒ37361 et al. 
9.  About six weeks 
into the strike, DNA 
announced that it had begun to employ permanent replacements.  The striking 
unions have consistently taken 
the position that replacement 
workers should be displaced from active employment, if nec-
essary, to reinstate returning strikers. 
 10.  About February 13, 1997, Mailers Local 2040 and Team-
sters Local 372 made unconditional offers to return to work 
on behalf of each and every bargaining unit employee that 
went on strike. 
  DETROIT NEWSPAPERS 50711.  About February 14, 1997, DTU Local 18 made an un-
conditional offer to return to work on behalf of each and every 
bargaining unit employee who went on strike. 
 12.  About February 15, 1997, GCIU Local 13N made an un-
conditional offer to return to work on behalf of each and every 
bargaining unit employee who went on strike. 
 13.  Througho
ut the bargaining, DNA 
and Charging Party 
Unions were unable to reconcile their differences over the 

two-tier (joint bargaining) bargaining format as litigated be-
fore ALJ Wilks, and the status of replacement workers.  The 
Charging Party Unions repeatedly demanded that DNA agree 
to reinstate alleged unfair labor practice strikers to their for-
mer jobs, displacing, if necessary, replacement workers. 
 14.  During bargaining sessions with the respective Charging 
Party Unions on February 26, March 6, and March 11, 1997, 
DNA spokesperson Jaske notified the Charging Party Unions 
that by meeting wi
th them, DNA was not 
waiving its position 
that the involvement of the Charging Party Unions in the con-
tinued publication of The Detroit Sunday Journal constituted a 
conflict of interest. 
 15.  On March 7, 1997, DNA no
tified DTU Local 18 of its 
implementation of terms and conditions of employment for 
bargaining unit employees pursuan
t to its final offer.  This 

implementation resulted in cha
nges in mandatory subjects of 
bargaining. 
 16.  On March 19, 1997, DNA 
notified Teamsters Local 372 
of its implementation of terms 
and conditions of employment 
for bargaining unit employees pursuant to its final offer.  This 

implementation resulted in cha
nges in mandatory subjects of 
bargaining. 
 17.  On March 21, 1997, DNA no
tified Mailers Local 2040, and GCIU Local 13N, respectively, of its implementation of 
terms and conditions of employ
ment for bargai
ning unit em-
ployees pursuant to its final offer.  This implementation re-

sulted in changes in mandatory subjects of bargaining in each 
of the respective bargaining units. 
III. DISCUSSION Although the specifics of the unilateral changes in the man-
datory subjects and specifically how the changes affected the 
wages, hours and working conditions of the unit employees 
need not be determined at this stage of the proceeding, it is 
clear that the Respondent™s final 
offers proposed to the Unions 
in March 1997 significantly affect
ed the wage rates of the unit 
employees (Tr. 22).  The Unio
ns had opposed the implementa-
tion of the changes, but the Respondent, claiming an impasse 

during the negotiations, effectuated its final offers. 
The Respondent did not contest th
e factual scenario that the 
unilateral changes were made while the unfair labor practices 
found in the two prior decisions remained unremedied.  It is 
also clear that the Respondents™ violations of the Act as found 
on the prior decisions by Judges Wilks and Kocol are serious 
and profoundly affect the bargaining relationship of the parties 
as well as the Section 7 rights of the employees.  The violations 
included Respondent™s failure and refusal to bargain in good 
faith in violation at Section 8(a)(1) and (5) of the Act; the fail-
ure and refusal to furnish certain relevant information requested 
by the Unions, a violation of Sec
tion 8(a)(1) and (5) of the Act, 
informing employees who were engaged in an unfair labor 

practice strike that they would be permanently replaced, a vio-
lation of Section 8(a)(1) of the Act, and the failure to offer rein-

statement to strikers who ha
d made unconditional offers to 
return to work, a violation of Section 8(a)(1) and (3) of the Act. 
The law is clear, while an em
ployer who has acted in good 
faith may implement its final offer if an impasse is reached, the 
same employer is obviously prec
luded from doing so if he has 
failed to remedy any unfair labor practices.  
CJC Holdings,
 320 NLRB 1041 (1996); Circuit-Wise
, 309 NLRB 905 (1992); 
Co-lombian Chemicals Co., 307 NLRB 592 (1992), enfd. 993 F.2d 
1536 (4th Cir. 1993). 
I accordingly find that Gene
ral Counsel has made out a 
prima facie case that the Respondent violated Section 8(a)(1) 
and (5) of the Act as charged in the complaint when it unilater-
ally implemented its final offers. 
Turning now to the Respondent™s 
affirmative defenses, it is 
important to note that the Genera
l Counsel™s prima facie case is 
principally based on uncontested f
acts, stipulated evidence and 
a reliance upon the prior decisions involving the same em-
ployer. 
The Respondent initially challenged the General Counsel™s 
prima facie on procedural due process grounds, because of the 
General Counsel™s reliance ﬁU
pon ALJ Wilks™ and ALJ Ko-
col™s decisions, rather than competent evidence, to establish the 
evidence of unremedied unfair la
bor practices.ﬂ  The Respon-
dent advanced the same argument in the prior case.  There, the 

due process argument citing case law, was rejected.  And I do 
so here for the same reasons.  The Respondent™s argument 
would lead to the absurd result
, that the General Counsel would 
either have to relitigate the issues here even though they were 

fully litigated and decided in the prior decisions or the resolu-
tion of the issues here would have to await final resolutions of 
the prior decisions, including appellate review.  The Respon-
dent here argues that the deci
sions by administrative law judges 
are recommended decisions and the Board™s decisions are not 
self enforcing but require an orde
r from a Federal circuit court.  
Significantly, the Board resolved the issue in 
Detroit Newspa-pers,
 326 NLRB 782 fn. 3, where it st
ated that it 
reviewed the 
case in the light of its prio
r decision in 326 NLRB 700.  I ac-cordingly find the due process 
argument to be without merit. 
The Respondent next argues in th
is case for the first time that 
its unilateral actions in March 1997 ﬁwere lawful because the 
Unions were disqualified from acting as the bargaining repre-
sentative of unit employees due 
to their post-strike publication 
of the Sunday Journal in conjun
ction with an advertiser and 
subscriber boycott.ﬂ 
The Respondent makes this argument even though the De-
troit Sunday Journal had come in
to existence as early as No-
vember 1995, and even though the Respondent has since then 
engaged in extensive bargaining for successor contracts with 
the Unions since February 20, 1995.  The record shows that 
Respondent™s work force includes employees who had returned 
to work after the strike and ce
rtain unit employees who had not 
joined the strike.  The Unions have continuously represented 
those unit employees who were 
so employed without objection 
by the Respondent. 
According to the stipulated facts, not until the bargaining 
sessions in early 1997, did the Respondent notify the Unions of 

the conflict of interest issue.  More specifically, on February 
26, 1997, DNA first informed the Detroit Typographical Union 
No. 18 (on March 6 Teamsters Local 372, on March 11 Detroit 
Mailers Union No. 2040, and on March 12 GCIU Local 13N) 
that it was not waiving its position that the involvement of the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 508Charging Party Unions in the continued publication of the De-
troit Sunday Journal constituted a 
conflict of interest (Tr. 26, 
G.C. Exh. 19). 
Yet in its letters in February and March 1997 to the Unions, 
informing them of the impasse and the intent to implement the 
final offers, the Respondent did not
 raise the issue of a conflict of interest.  The record show
s that DNA has never withdrawn its recognition from the Unions or filed a petition to decertify 
them.  The Respondent has not ma
de a request that the Unions discontinue their publication of 
the Sunday Journal.  It is un-
contested in the record that the Respondent advanced the ﬁcon-
flict of interestﬂ argument in the prior case (326 NLRB 782) but 
then abandoned the argument (Tr. 622).  Significantly, on 
March 27, 1997, the Respondent has filed charges with the 
National Labor Relations Board 
accusing the Unions of viola-
tions of Section 8(b)(3).  The Respondent™s position implicitly 

acknowledged the status of th
e Unions as the collective-
bargaining representatives for the unit employees.  In 
Quality Inn Waikiki,
 272 NLRB 1 (1984), enfd. 783 F.2d 1444 (9th Cir. 
1986), the Board found that the 
conflict-of-interest argument 
had been waived by the company.  The Respondent has waived 
the conflict-of-interest argument al
so here not only by failing to 
raise the issues as noted above
, but by affirmatively dealing 
with the Unions as the appropriate collective-bargaining repre-
sentatives and by initially raising and then waving the defense 
in the prior decision involving the same parties. 
Moreover, I also find that Re
spondent™s defense is without 
merit under the circumstances of 
this case.  The issues boils down to a question of whether 
the Unions cannot properly rep-
resent the unit employees at DNA because it launched a publi-
cation known as the Detroit Sunday
 Journal, which is published once a week on a temporary basis during the pendency of the 

labor dispute by union members. 
The record clearly shows that 
the Sunday Journal is a tempo-
rary publication which will be 
promptly discontinued after the 
current labor dispute is over.  
Moreover, the Sunday Journal a 
nonprofit operation, published once a week by union members 

without actual pay for their work when compared to the two 
daily papers published by the Respondent can hardly be consid-
ered to be competitive.  The 
Respondent™s effort to establish 
that the Unions™ weekly paper is 
a competitive venture is at first 
blush an appealing argument, but when considered in the con-
text of the entire labor disput
e and the struggles between the 
parties, it is no more than a resourceful argument by the Re-
spondent to escape its legal and ethical responsibilities. 
The proposition that the Sunday J
ournal is a limited exercise 
undertaken by the Unions for the duration of the labor dispute 
is questioned by the Respondent w
ho argues that the idea of an 
interim strike newspa
per has changed and that its publishers can always change their minds about the temporary nature of 
the Sunday Journal.  In this re
gard, the record could not be 
more convincing about the true nature and intentions of the 
Unions.  Article II of the Articles of Incorporation of the Sun-
day Journal provide that the purpose of the corporation ﬁis to 
publish an interim Sunday newspaper during the pendency of 
the labor disputeﬂ and that upon ﬁtermination of the pending 
labor dispute this corporation 
will cease its publication.ﬂ  Arti-cle VI provides in pertinent part:  ﬁThis corporation is intended 
to exist only during the pendency of the current labor dispute 
between the Detroit Newspapers and the six listed labor un-
ionsﬂ (G.C. Exh. 24). 
The bylaws similarly provide for an interim newspaper dur-
ing the labor dispute:  ﬁIt is intended that the publication of this 
newspaper will cease upon the termination of the labor dispute 
and the corporation will be disso
lved within a reasonable time 
thereafter.ﬂ  And its ﬁboard of directors 
shall dissolve the cor-
poration within a reasonable time after the termination of the 
current labor dispute.ﬂ  (G.C. Exh. 26.) 
The bylawss were subsequently
 amended to clarify the Un-
ions™ position after their members made the unconditional of-
fers to return to work and were 
not reinstated.  The term strike 
was deleted and the emphasis remained upon the current labor 
dispute (G.C. Exh. 27).  More
over, to further emphasize the 
not-for-profit motive of the corporation the bylaws provide for 

distribution of the assets upon dissolution to tax-exempt chari-
table organizations, and not to 
any publishing enterprise (G.C. 
Exh. 27, § 11.03). 
The corporate directors of the 
Detroit Sunday Journal, repre-
senting the six Unions, have repeatedly committed themselves 

to the dissolution of the paper once the labor dispute ended.  In 
letters, contracts and other documents, the Unions have made it 
clear that their intentions are 
to shut down the operation as soon as the numbers were reinstated (G.C. Exhs. 29, 30, 31, and 32). 
The unambiguous and credible testimony of Alfred Derey, 
director and vice president of the publication, as well as chair-
man of the Metropolitan Council of Newspaper Unions also 
reflects the firm, resolve and determination to close the opera-
tion of the Sunday Journal once the strikers have been rein-
stated and the labor dispute been resolved. 
Finally, in terms of comparative data, the Detroit Sunday 
Journal is not even a ﬁDavid and Goliathﬂ by comparison, even 
though the Respondent describes the union paper as a business 
competitor pointing to the following evidence:  With a startup 
cost of $1.2 million in a leased space costing $4000 per month 
and purchases of computers of about $80,000 at a printing cost 
of $57,000 per week, the Sunday Journal has a weekly circula-
tion capable of 300,000 copies.  Although it existed through 

subsidies by the Unions, it operated in 1996 and 1997 from its 
own cash flow.  The paper is distributed through house deliv-
ery, sales of single copies and by mail.  It is also available on 
the World Wide Web.  The Responde
nt further argues that it is 
significant that the content of 
the Sunday Journal 
is not limited 
to union related news, but incl
udes international and national 
news, columns relating to music, 
theater, food, finance, sports, 
editorials, and other topics typi
cally associated with ordinary 
newspapers.  According to the Respondent the Sunday Journal 
competes for journalistic and ed
itorial distinction, it carries 
advertising and is often available on vending racks. 
Nevertheless, the Respondent doe
s not contest that the Sun-day Journal is published only on
ce a week with a press run of 
45,000, compared to the Detroit News and Free Press which are 

published daily.  Nor is it contes
ted that the Sunday Journal is a 
not-for-profit enterprise and pu
blished by union members as 
opposed to paid employees.  In c
ontrast to the Sunday Journal, 
Respondent™s testimony shows that
 the circulation of the News was about 350,000 and the Free Press about 520,000.  With the 
addition is the Sunday circulati
on it exceeded 1 billion.  The 
Saturday™s circulation is ar
ound 800,000.  The Respondent™s 
1997 progress report, reflects a co
mbined Sunday circulation of 
769,494 in March 1996 and 829,178 in September 1997, plus a 

combined daily circulation of 576,698 in March 1996 to 
631,262 in September 1997 (G.C. Exh. 4).  According to the Union™s comparison this shows that Respondent™s 
weekly 
circu-
 DETROIT NEWSPAPERS 509lation by far exceeds the 
yearly output of the Sunday Journal.  
In a comparison of paid issues, the disparity is even greater 
because the Sunday Journal had in November 1995, 20,000 
paid copies which decreased to a more 14,000 per week at the time of the trial.  In contrast
, the DNA circulation has increased 
in 1996 and 1997.  DNA has 728 computers, the Free Press 849 
and the News a similar number compared to the Journal™s 18 
computers.  A perusal of the num
ber and size of advertising in 
the Respondent™s papers is so voluminous and large so as to 

dwarf those in the Sunday Journa
l (R. Exhs. 41Œ47, G.C. Exh. 
73).  Respondent™s operations re
flect checking account bal-
ances exceeding $1 million (G.C. Exh. 72). 
Significantly, there is no evidence in the record in any of the 
written material and documentation which mentioned directly 
or indirectly that the Sunday Journal was perceived by Respon-
dent as a competing newspaper except for Respondent™s coun-
sel™s argument, and the testimon
y of Respondent™s witnesses. 
Finally, the Respondent argues that irrespective of the com-
parative insignificant size of the Union™s operation, it is a busi-
ness, which attempts to compete in the same business as the 
Respondent™s papers.  Or in other 
words, it ﬁis not the degree of 
success of the Union™s competition, but rather whether the 
competition, even if indirect, threatens the collective bargaining 
process.ﬂ  Relying on 
Bausch & Lomb Optical Co.
, 108 NLRB 1555 (1954); Bambury Fashions, Inc., 179 NLRB 447 (1969) and Pony Express Courier
, 297 NLRB 171 (1989), the Respon-
dent points out the problem of divided loyalty and the threat of 
distrust between the Union™s bu
siness interest on the one hand 
and the interest of the employee
s, on the other which endangers 
the bargaining process.   
However, in 
Wilks-Barre Publishing Co
., 266 NLRB 438 
(1983), the competing paper was described as ﬁa successful 
venture . . .  which imposes a serious threat to the competitive 
position, profitability and perhaps even the existence of the 
other paper.  Moreover, the Board in 
Alanis Airport Services
, 316 NLRB 1233 (1995) observed:  
In order to find that a union has a disabling conflict of inter-
est, the Board requires a showing of a ﬁclear and presentﬂ dan-
ger interfering with the bargaining process.  The burden on the 
party seeking to prove this conflict of interest is a heavy one.  
Garrison Nursing Home
, 293 NLRB 122 (1989), citing Quality Inn Waikiki,
 272 NLRB 1, 6 (1984), enfd. 783 F.2d 1444 (9th 
Cir. 1986). 
Here, the Unions have made their intentions and their priori-
ties abundantly clear. 
 Of paramount consideration is their rep-resentation of the unit employees, 
for their intentions have been 
demonstrated unequivocally and 
that is the dissolution of the 
Sunday Journal as soon as the 
present dispute has been re-solved.  It is in the truest sense an interim publication.  It has an 
inconsequential effect on the 
Respondent™s publications be-cause of its size, its purpose and its manner of publication.  
Unlike Respondent™s papers, it is published by a not-for-profit 
organization, only once a week, by volunteer union members 
who are not paid for their work (except for a few individuals 
who deliver the paper or those who obtain advertising) and 
whose publications have decreased and will ultimately cease.  
In Adrian Daily Telegram, 214 NLRB 1103 (1974), the Board 
has faced a similar situation and decided that a strike newspa-

per was not a disqualifying co
mpeting business.  Here, the 
Sunday Journal exists beyond the 
strike only because the Union 
members, having unconditionally 
surrendered, have not been 
reinstated, exacerbating the labor dispute.  Had the Respondent 
complied with its legal obligations, the paper would have been 

dissolved long ago.  Justice is no
t served when an employer can 
manipulate the Nation™s labor laws
 by rejecting them and vio-
lating them with impuguity, but invoking them in a disingenu-
ous attempt to disqualify the Un
ions as the employees™ bargain-
ing representatives. 
CONCLUSIONS OF 
LAW 1.  The Respondent, Detroit Newspaper Agency, d/b/a De-
troit Newspapers, is an employ
er engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
2.  Each of the Charging Unions has been a labor organiza-
tion within the meaning of Section 2(5) of the Act. 
3.  By unilaterally and without
 agreement with any of the 
Charging Unions, and without having reached a valid impasse, implementing its final offers wh
ich affected changes in the 
working conditions of the unit employees, the Respondent has 
failed and refused to bargain in good faith in violation of Sec-
tion 8(a)(1) and (5) of the Act. 
THE REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, it must be or
dered to cease and desist and to 
take certain affirmative action designed to effectuate the poli-
cies of the Act.  Having found that the Respondent unlawfully 
implemented its final offers wh
ich affected the working condi-
tion of its unit employees, the 
Respondent must be ordered to 
rescind the changes, and return to the wage rates and other 
terms and conditions of employme
nt in effect in February 1997 
and make whole all employees who suffered financial loss as a 
result of the unilateral changes to be computed in accordance 
Ogle Protective Service
, 183 NLRB 682 (1970), enfd. 444 F.2d 
502 (6th Cir. 1971), with interest as computed in 
New Horizons 
for the Retarded, 
283 NLRB 1173 (1978).  Any rescission in 
the terms or conditions of empl
oyment must be based on the 
request of the Charging Unions. 
 In addition, the Respondent 
must be ordered to bargain collectively and in good faith on 
request of the Charging Unions. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
4 ORDER The Respondent, Detroit Newspaper Agency, d/b/a Detroit 
Newspapers, Detroit, Michigan, its officers, agents, successors, 

and assigns, shall 1. Cease and desist from 
(a)  Unilaterally, without an 
agreement with the Unions and 
without a valid impasse, implemen
ting final offers which affect 
the employees™ wo
rking conditions. (b)  Failing and refusing to bargain in good faith with the 
Unions (Teamsters Local 372, 
Mailers Union Local 2040, Ty-
pographical Union No. 18, GCIU Local No. 13N on behalf of 
the unit employees). 
(c)  In any like or related 
manner interfering with, restrain-
ing, or coercing employees in
 their rights guaranteed under 
Section 7 of the Act. 
                                                          
 4 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 5102.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a)  On request of the Unions
 rescind the implemented final offer and the resulting changes in the employees™ pay and other 
terms and conditions of employ
ment and make whole any of 
those employees who may have 
suffered financial loss as pro-
vided in the remedy section of this decision. 
(b)  On request, bargain colle
ctively and in good faith with 
the Unions (Detroit Mailers Union No. 2040, International Brotherhood of Teamsters, AF
LŒCIO, Detroit Typographical 
Union No. 18, Communications Workers of America, AFLŒCIO, GCIU Local Union No. 13 N, Graphic Communications International Union, AFLŒCIO,
 Teamsters Local No. 372, In-
ternational Brotherhood of Teamst
ers, AFLŒCIO) as the collec-tiveŒbargaining representatives 
of the Respondent™s employees. 
(c)  Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (d)  Within 14 days after service by the Region, post at its 
facilities in Detroit, Michigan, copies of the attached notice 
marked ﬁAppendix.ﬂ5  Copies of the notice, on forms provided 
by the Regional Director for Region 7, after being signed by the 

Respondent™s authorized represen
tative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted.  Reason-
able steps shall be taken by th
e Respondent to ensure that the notices are not altered, defaced,
 or covered by any other mate-
rial.  In the event that, duri
ng the pendency of these proceed-
ings, the Respondent has gone out of business or closed the 

facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 

all current employees and former employees employed by the 

Respondent at any time since March 12, 1997. 
(e)  Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
                                                          
 5 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 APPENDIX NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT
 unilaterally, without an agreement with the Un-
ions and without a valid impasse
, implement our final offers 
which affect the employees™ working conditions. 
WE WILL NOT 
fail and refuse to bargain in good faith with the Unions on behalf of the unit employees. 
WE WILL NOT 
in any like or related manner interfere with, re-
strain, or coerce employees in
 their rights guaranteed under 
Section 7 of the Act. 
WE WILL
, on request of the Unions, rescind the implemented 
final offer and the resulting cha
nges in the employees™ pay and 
other terms and conditions of employment and make whole any 
of those employees who may ha
ve suffered financial loss as 
provided in the remedy section of this decision. 
WE WILL
, on request, bargain collectively and in good faith 
with the Unions (Detroit Mailers Union No. 2040, International 
Brotherhood of Teamsters, AF
LŒCIO, Detroit Typographical 
Union No. 18, Communications Workers of America, AFLŒCIO, GCIU Local Union No. 13 N, Graphic Communications International Union, AFLŒCIO,
 Teamsters Local No. 372, In-
ternational Brotherhood of Teamst
ers, AFLŒCIO) as the collec-tiveŒbargaining representatives 
of the Respondent™s employees. 
 DETROIT NEWSPAPERS 
AGENCY
, D/B/A DETROIT 
NEWSPAPERS
  